UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 18, 2011 MINERALS TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) Delaware 1-11430 25-1190717 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 622 Third Avenue, New York, NY 10017-6707 (Address of principal executive offices) (Zip Code) (212) 878-1800 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry Into a Material Definitive Agreement The disclosure set forth below under Item 5.02 is incorporated by reference herein. Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On April 18, 2011, Minerals Technologies Inc. (the “Company”) issued a press release announcing that its Board of Directors (the “Board”) has elected Barbara Smith, Chief Financial Officer of Gerdau Ameristeel, as a member of the Board, effective as of May 1, 2011.The Board has not yet determined the committees of the Board on which Ms. Smith will serve.A copy of the press release is attached hereto as Exhibit 99.1 and incorporated by reference herein. As a new member of the Board, Ms. Smith will be entitled to the same compensation provided to each of the current non-employee members of the Board.This includes an annual retainer fee of $104,000, comprised of $45,000 paid in cash and $59,000 in phantom stock units which have the economic value of one share of the Company’s common stock. Under the Company’s Nonfunded Deferred Compensation and Unit Award Plan for Non-Employee Directors (the “Deferred Compensation Plan”), Ms. Smith will have the right to defer her fee, which would then be credited to her account as phantom stock units. Ms. Smith will also be eligible to receive additional phantom stock units awarded pursuant to the Deferred Compensation Plan. In addition, the Company has entered into an indemnification agreement with Ms. Smith (the “Indemnification Agreement”) the terms of which are consistent with those previously executed by each of the current members of the Board.The form of such Indemnification Agreement is more fully described in the Company’s Current Report on Form 8-K filed on May 8, 2009, which description is incorporated by reference herein.Such description does not purport to be complete, however, and is qualified in its entirety by reference to the form of Indemnification Agreement, which is attached as Exhibit 10.1 to the Company’s Current Report on Form 8-K filed on May 8, 2009, and incorporated herein by reference. There are no arrangements or understandings between Ms. Smith and any other persons pursuant to which Ms. Smith was elected as a director. There are no current or proposed transactions in which the Company is a participant and for which disclosure is required with respect to Ms. Smith under Item 404(a) of Regulation S-K promulgated by the Securities and Exchange Commission. Item 9.01Financial Statements and Exhibits (d) Exhibits. Exhibit No.Description 99.1Press Release dated April 18, 2011 Form of Indemnification Agreement (incorporated by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-K filed with the Securities and Exchange Commission on May 8, 2009) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MINERALS TECHNOLOGIES INC. (Registrant) By: /s/ Thomas J. Meek Name: Thomas J. Meek Title:Vice President, General Counsel and Secretary Date:April 22, 2011 EXHIBIT LIST EXHIBIT NUMBER DESCRIPTION Press Release dated April 18, 2011
